Citation Nr: 1139380	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  11-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from July 1990 to February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

In August 2011, before the Board promulgated a decision, the Veteran's representative submitted to the Board a Motion to Withdraw the Veteran's appeal pursuant to 38 C.F.R. § 20.204.  This was accompanied by a signed statement from the Veteran in which he stated that he wished to withdraw all pending appeals.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to a total disability rating based on unemployability due to service-connected have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2011, before the Board promulgated a decision, the Veteran's representative submitted to the Board a Motion to Withdraw the Veteran's appeal pursuant to 38 C.F.R. § 20.204.  This was accompanied by a signed statement from the Veteran in which he stated that he wished to withdraw all pending appeals.  


Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The August 2011 motion to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It is in writing and is accompanied by a statement signed by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to a total disability rating based on unemployability due to service-connected (TDIU) is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


